Per Curiam.
The decision rendered by the Supreme Court in this ease has already been disapproved by this court in Sadler v. Young, 49 Vroom 594, 597. For the reasons expressed in the opinion of the Chief Justice in the latter case, the judgment of the Supreme Court in the ease now under review will be reversed, and the judgment of the District Court in favor of the plaintiff in error will be affirmed, with costs, in this court and in the Supreme Court.
For affirmance—None.
For reversal—The Chancellor, Chief Justice, Garríson, Swayze, Trenchard, Parker, Voorhees, Bogert, Vredenburgh, Vroom, Congdon, Sullivan, JJ. 12.